 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
10   CINDY BRADEN,                                          Case No.: 2:18-cv-01741-JAD-NJK
11          Plaintiff(s),                                   ORDER
12   v.                                                     (Docket No. 19)
13   STATE FARM MUTUAL AUTOMOBILE
     INSURANCE COMPANY, et al.,
14
            Defendant(s).
15
16         Pending before the Court is a stipulation to extend various discovery deadlines, filed on
17 December 12, 2018. Docket No. 19. The parties’ stipulation requests a 90-day extension of
18 various discovery deadlines but appears instead to seek a stay of discovery pending the Court’s
19 resolution of Defendant’s motion to dismiss without addressing the relevant standards. Id. at 3-4.
20         All requests to extend deadlines must be supported by a showing of good cause. See, e.g.,
21 Local Rule 26-4. An additional showing of excusable neglect must be made with respect to
22 requests to reopen deadlines that have expired. See, e.g., id.; Fed. R. Civ. P. 6(b)(1)(B). Here, the
23 parties seek to extend at least one discovery deadline which has expired but fail to address, let
24 alone demonstrate, excusable neglect.
25 . . .
26 . . .
27 . . .
28 . . .

                                                     1
 1         Accordingly, for the reasons described more fully above, the stipulation is hereby
 2 DENIED without prejudice. To the extent the parties desire a stay, the parties shall file a
 3 stipulation or motion in accordance with the local rules that fully addresses the relevant standards.
 4         IT IS SO ORDERED.
 5         Dated: December 13, 2018
 6                                                               ______________________________
                                                                 NANCY J. KOPPE
 7                                                               United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
